Case 20-10833-CMG   Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 1 of 25
Case 20-10833-CMG   Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 2 of 25
Case 20-10833-CMG   Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 3 of 25
Case 20-10833-CMG   Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 4 of 25
Case 20-10833-CMG   Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 5 of 25
Case 20-10833-CMG   Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 6 of 25
Case 20-10833-CMG   Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 7 of 25
Case 20-10833-CMG   Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 8 of 25
Case 20-10833-CMG   Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 9 of 25
Case 20-10833-CMG    Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 10 of 25
Case 20-10833-CMG    Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 11 of 25
Case 20-10833-CMG    Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 12 of 25
Case 20-10833-CMG    Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 13 of 25
Case 20-10833-CMG    Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 14 of 25
Case 20-10833-CMG    Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 15 of 25
Case 20-10833-CMG    Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 16 of 25
Case 20-10833-CMG    Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 17 of 25
Case 20-10833-CMG    Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 18 of 25
Case 20-10833-CMG    Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 19 of 25
Case 20-10833-CMG    Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 20 of 25
Case 20-10833-CMG    Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 21 of 25
Case 20-10833-CMG    Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 22 of 25
Case 20-10833-CMG    Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 23 of 25
Case 20-10833-CMG    Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 24 of 25
Case 20-10833-CMG    Doc 16-2 Filed 05/21/20 Entered 05/21/20 08:41:43   Desc
                    Exhibit Loan Documents Page 25 of 25
